DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
Applicant’s arguments, filed 02 February 2021, have been entered in full. Claim 1 is canceled. Claims 2-7 are under examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7 remain rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (AMGEN WO 92/14480; published 9/3/92) in view of Junmin et al. (English Abstract; CN1273824; published 11/22/00) as evidenced by Orhan (Fosfomycin: past, present and future, Mikrobiyoloji bulteni, ABSTRACT, Vol. 44, No. 2, pp. 311-21, April 2010).
The basis for this rejection is set forth at pages 3-7 of the previous Office Action (03 August 2020).

APPLICANT’S ARUMENTS
	Applicant discusses MPEP 2143; MPEP 2144.08; MPEP 2142 and cites case law. Applicant maintains that a skilled person having the references of record would not have arrived at the claimed invention with a reasonable expectation of success given the numerous alternatives presented by the prior art and the lack of guidance to combine 
Applicant argues that Pierce has a single excerpt in its detailed description referencing a powdered GM-CSF formulation among several alternative embodiments.  Applicant cites the Pierce paragraph.  Pierce teaches: “The present invention provides for a method of promoting accelerated wound healing in an injured patient by administering a therapeutically effective amount of recombinant G-CSF or recombinant GM-CSF to the patient at the wounded area. This can be accomplished by incorporating the therapeutic agent into various materials, including: collagen based creams, films, microcapsules, or powders; hyaluronic acid or other glycosaminoglycan-derived preparations; creams, foams, suture material; and wound dressings. Alternatively, the therapeutic agent can be incorporated into a pharmaceutically acceptable solution designed for topical administration. Further, the therapeutic agent can be formulated for parenteral administration”.
Applicant maintains that Pierce only generally discloses incorporation of the therapeutic agent GM-CSF into a collagen-based powder and makes no reference as to what additional active ingredients could be incorporated in its formulation.
	Regarding the Junmin reference, Applicant argues that a machine translation of Junmin reveals that it uses of a powdered formulation to treat folliculitis, furuncle disease, acne, or dermatosis. Applicant cites a portion of the machine translated Junmin reference. 
According to Applicant, Junmin teaches at the fifth paragraph of the description:  “Fosfomycin calcium is a wide-spectrum bactericide, to some common 
	Applicant argues that to support the argument that Junmin taught the use of powdered Fosfomycin to heal wounds, the Examiner refers to the abstract of the reference, which states “particles prepared from phophonomycin calcium, hydroxypropyl methylcellulose, dichloromethane and absolute alcohol.” Applicant argues that this excerpt cannot be as generally applied as the Examiner has done and that when read in the context of the entire application, it is apparent to the skilled person that the particles containing the Fosfomycin were merely used as an intermediate in the preparation of the Fosfomycin aerosol set forth in Embodiment 3.  
According to Applicant, Junmin teaches Embodiment 3: “Embodiment 3, contain the method for making of the aerosol of fosfomycin calcium: Fosfomycin calcium 15%, sorbester p37 2%, ethyl oleate, Propellant FI 1, FI 2, F114 is an amount of With fosfomycin calcium and sorbester p37, ethyl oleate is ground into pasty state, adds to gradually in the colloid mill, grinds with 12000r/min, gets particle diameter less than 10 pm, puts in the container, adds valve, and sealing cap is pressed into propellant, shakes up, promptly. Every gram aerosol contains fosfomycin calcium 150mg”. 
Applicant submits that a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). Applicant argues that in the context of the reference as a whole, Junmin fails to disclose using the “particles” containing Fosfomycin for anything else other than the preparation of the Fosfomycin aerosol. Applicant maintains that Junmin never taught or reasonably implied or suggested that a dry powder of Fosfomycin could be used to accelerate the healing of a bacterially infected lesion comprising a wound, ulcer, sore or burn of the skin, mucosal membranes or connective tissue underlying the lesion.
Applicant submits that the skilled person would have had no motivation to arrive at the presently claimed composition with a reasonable expectation of success in view of Pierce, Junmin, or Orhan because the references alone or in combination fail to teach or suggest using a powdered formulation that comprises Fosfomycin to accelerate the healing of a bacterially infected lesion comprising a wound, ulcer, sore or bum of the skin, mucosal membranes or connective tissue underlying the lesion. Applicant maintains that 

THE EXAMINER’S RESPONSE
	Applicant's arguments have been fully considered but are not found persuasive. The Examiner takes no issue with Applicant's general comments regarding the legal standard for 35 U.S.C. 103 obviousness or the cited case law. 
1.  Regarding the Pierce reference: Applicant’s arguments that Pierce has a single excerpt in its detailed description referencing a powdered GM-CSF formulation among several alternative embodiments, Pierce only generally discloses incorporation of the therapeutic agent GM-CSF into a collagen-based powder and Pierce makes no reference as to what additional active ingredients could be incorporated in its formulation, are not persuasive.
Pierce et al. teach a finite number of predictable solutions. Pierce et al. teach incorporating the therapeutic agent (GM-CSF) into various materials, including: collagen based creams, films, microcapsules, or powders; hyaluronic acid or other glycosaminoglycan-derived preparations; creams, foams, suture material; and wound dressings. 

2.  Regarding the Junmin reference CN1273824: The Examiner notes the Junmin reference CN1273824 was submitted by Applicant in the parent case (application 15/116,767; IDS submitted 12/13/19). Applicant only submitted the English Abstract. 
The Examiner also notes that Applicant discusses the English translation of document CN1273824, but has not submitted the instant document. Therefore, the Examiner cannot commit on the entire document. However, according to Applicant, Junmin teaches at the fifth paragraph of the description:  “Topical application fosfomycin calcium ointment, powder, glycerin can be treated folliculitis, furuncle disease, acne, dermatosis such as pyoderma”. 
Furuncle disease can present as an open wound, ulcer or sore. For example, see Corboy et al. who teach skin furuncles (Persistent Skin Furuncle. American Family Physician, Volume 88, No. 5:331-332, September 2013). The Junmin reference teaches the use of topical application fosfomycin powder for furuncle disease. 
In addition, the Examiner has copied the English Abstract of CN1273824 submitted in the parent case: “An exterior-applied medicine containing phosphonomycin calcium for treating traumatic wound to promote wound union with high effect may be ointment prepared from phosphonomycin calcium, anhydrous lanolin, light mineral oil and vaseline, or gel prepared from phosphonomycin calcium, carbopol 941 and distilled water, or aerosol prepared from phosphonomycin calcium, span 85, ethyl oleate, and propellant, or particles prepared from phophonomycin calcium, hydroxypropyl methylcellulose, dichloromethane and absolute alcohol”.
	The Examiner maintains that Junmin et al. clearly teaches that the exterior-applied medicine containing phosphonomycin calcium for treating traumatic wounds may be particles prepared from phophonomycin calcium, hydroxypropyl methylcellulose, dichloromethane and absolute alcohol.
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

			Conclusion
		No claims are allowed.
	
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        2/17/2021